                Case 2:17-cv-00008-JCC Document 59 Filed 08/12/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    MICHAEL D. CASTRO, an individual,                    CASE NO. C17-0008-JCC
10                            Plaintiff,                   MINUTE ORDER
11             v.

12    TRI MARINE FISH COMPANY LLC, an
      unknown entity, et al.,
13
                              Defendants.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court pursuant to the parties’ joint status report and request
18
     for entry of a scheduling order (Dkt. No. 58). The Court stayed the case to allow the parties to
19
     explore settlement. (See Dkt. Nos. 49, 51, 53, 55, 57.) The parties now propose entry of a
20
     scheduling order. (See Dkt. No. 58 at 3.)
21
              Accordingly, the Court hereby LIFTS the stay and ENTERS the following scheduling
22
     order:
23
              1. The 39.1 mediation shall be completed no later than November 16, 2020;
24
              2. Expert disclosure (initial) is due on January 19, 2021;
25
              3. Expert disclosure (rebuttal) is due on February 2, 2021;
26


     MINUTE ORDER
     C17-0008-JCC
     PAGE - 1
            Case 2:17-cv-00008-JCC Document 59 Filed 08/12/20 Page 2 of 2




 1        4. Non-expert discovery cut-off is March 15, 2021;

 2        5. The last day to conduct a settlement conference is March 21, 2021;

 3        6. Expert discovery cut-off is March 30, 2021;

 4        7. The dispositive motions deadline is April 13, 2021;

 5        8. The proposed pretrial order is due July 1, 2021;

 6        9. Trial briefs, proposed voir dire, and jury instructions are due July 7, 2021; and

 7        10. The jury trial is set for July 12, 2021 at 9:30 a.m.

 8        DATED this 12th day of August 2020.
 9                                                         William M. McCool
                                                           Clerk of Court
10
                                                           s/Tomas Hernandez
11
                                                           Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0008-JCC
     PAGE - 2
